Military pay; limitation of actions. — Plaintiff, a former Army colonel, sues to recover pay and allowances from October 15, 1954, when he was dismissed from the service pursuant to a conviction by general court-martial. The conviction and the approved portion of the sentence were affirmed by the United States Court of Military Appeals on June 8, 1956. Defendant has moved to dismiss the petition filed on May 19, 1965, on the ground that plaintiff’s claim is barred by the statute of limitations, 28 U.S.C. § 2501, since it accrued either at the time of his release from active duty in 1954 or at the time his sentence of court-martial was affirmed by the Court of Military Appeals in 1956. Upon consideration of defendant’s motion and plaintiff’s opposition thereto and without oral argument, the court concluded on the basis of Merriott v. United States, 163 Ct. Cl. 261 (1963), cert. denied, 379 U.S. 838 (1964); Goldstein v. United States, 131 Ct. Cl. 228, 130 F. Supp. 330, cert. denied, 350 U.S. 888 *1286(1955); Friedman v. United States, 159 Ct. Cl. 1, 310 F. 2d 381 (1962), cert. denied, 373 U.S. 932 (1963); and Dayley v. United States, 169 Ct. Cl. 305 (1965), that plaintiff’s alleged claim is barred by the statute of limitations, 28 U.S.C. § 2501. On February 23, 1966, the court ordered that defendant’s motion be granted and the petition was dismissed. Plaintiff’s petition for a writ of certiorari was denied October 10,1966, 385 U.S.-.